Citation Nr: 1825240	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chest pain, and, if so, entitlement to service connection for a disability manifested by chest pain.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches, and, if so, entitlement to service connection for headaches.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

4.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 25, 2016, and in excess of 70 percent thereafter.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 (PTSD and headaches), August 2012 (chest pain), and March 2017 (TDIU) rating decisions of a VA Regional Office (RO). 

The Board notes that the issue of entitlement to an initial increased evaluation for PTSD was not certified to the Board along with the other issues on appeal.  In this regard, in an August 2017 rating decision, the RO increased the evaluation for the service-connected PTSD to 70 percent, effective August 25, 2016.  The RO indicated that this was a full grant of the benefit sought, noting that the Veteran indicated in his November 2012 substantive appeal on a VA Form 9 that he thought a 50 percent rating was fair.  However, as the grant of a 70 percent evaluation was not assigned back to the original effective date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board will take jurisdiction over this issue.

With respect to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for chest pain, whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches, and entitlement to TDIU, in February 2018, the Veteran testified at a video conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

The reopened issues of entitlement to service connection for chest pain and entitlement to service connection for headaches, entitlement to TDIU prior to August 25, 2016, and the issue of entitlement to an initial increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied entitlement to service connection for chest pain based on the determination that there was no current diagnosis of a heart condition and no evidence that the pre-existing chest pain permanently worsened as a result of service.

2.  The evidence received since April 2004, to include the August 2016 VA examination and nexus opinion showing a current diagnosis of costochondritis, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for chest pain.

3.  An unappealed August 1994 rating decision denied entitlement to service connection for headaches based on the determination that the claimed headaches were not shown to have been incurred in or aggravated during the Veteran's active service or directly attributable to a service-related disease, injury, or incident.

4.  The evidence received since August 1994, to include the Veteran's lay statements, the January 2014 disability benefits questionnaire completed by the Veteran's treating physician, a June 2014 statement from the Veteran's mother, and the August 2016 VA examination and nexus opinion, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for headaches.

5.  Beginning August 25, 2016, the Veteran was unable to obtain or retain substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for chest pain, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the April 2004 rating decision is new and material, and the claim of entitlement to service connection for chest pain is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 1994 rating decision, which denied the Veteran's claim of entitlement to service connection for headaches, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

4.  The evidence received since the August 1994 rating decision is new and material, and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Beginning August 25, 2016, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that he is unemployable as a result of his service-connected PTSD.  On the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran reported that he last worked full-time on June 30, 2016, and he indicated that March 11, 2011, was the date his disability affected his full-time employment.  He listed his PTSD as the disability preventing him from maintaining gainful employment.  He reported that he worked 55 hours per week at Public Partnerships, LLC from August 2011 to June 2016, and lost five weeks due to illness.  He reported that he began working only 15 hours per week at Public Partnerships, LLC beginning July 2016.  He reported that he left his last job because of his disabilities.  He noted that he had one year of college education, with additional training as a home improvement sub-contractor in 2002.  The Veteran noted that he was laid off from his warehouse forklift driving job in March 2011.  He explained that his PTSD symptoms affected his job performance and communication with colleagues.

For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU due to his service-connected PTSD beginning August 25, 2016.  

Currently, the Veteran is in receipt of service connection for PTSD, evaluated at 30 percent disabling from March 11, 2011, and 70 percent disabling beginning August 25, 2016.  As such, the Veteran's combined disability evaluation for PTSD is 70 percent.  As such, he meets the schedular evaluation threshold for the grant of a TDIU beginning August 25, 2016.  

Additionally, based on the Veteran's competent and credible reports, the VA psychiatric examinations dated in August 2016 and January 2017, and the December 2016 statement from his employer, the record essentially shows that the Veteran cannot obtain and maintain substantially gainful employment due to his PTSD symptoms.  

The evidence shows that beginning August 25, 2016, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  For example, in the August 2016 VA PTSD examination, the Veteran reported that he required psychotropic medications to manage his PTSD symptoms; however, the medications caused him to feel so much in "brain fog" that he would not be able to focus well enough to work in any gainful employment.  The Veteran indicated that without the medication, his mood was very unpredictable and manifested in high levels of anger.  However, he reported that he experienced negative side effects from the medication, to include "feeling like a zombie," not feeling well enough to function normally, and an inability to drive his vehicle.

The August 2016 examiner found that given the current severity of the Veteran's PTSD, it would be expected that if he was currently employed, he would display in many work settings high levels of occupational impairment when engaged in both sedentary and physical work tasks associated with this disorder.  The examiner found that the Veteran's problems with irritability, anger, and discomfort interacting with others associated with his PTSD would probably make it difficult for him to work in a setting where he would have to work closely with other coworkers and/or have to communicate directly with customers face-to-face on a regular basis, contributing to high levels of occupational impairment in these types of work settings.  The examiner found that the Veteran's problems with concentration associated with his PTSD would be expected to contribute to high levels of impairment in his job performance in certain sedentary and physical job tasks that require sustained attention.  The examiner found that the Veteran would experience high levels of occupational impairment when completing repetitive job tasks, attempting to meet strict work deadlines, completing tasks that are detailed in nature, and completing multiple tasks in short periods of time.  The examiner found that the Veteran's PTSD would interfere with his ability to work in settings where he would be exposed to large groups, as he reported hypervigilance, irritability, and avoidance in settings with large groups of people.  

Additionally, in the January 2017 VA PTSD examination, the examiner found occupational and social impairment with deficiencies in most areas, such as work, from symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, speech intermittently logical, obscure, or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.

The Board acknowledges that the evidence shows that the Veteran is currently employed.  However, the Board finds that this employment can only be considered marginal, because it has been part-time since June 2016 and is for a family member.   
In this regard, in a statement dated in December 2016, the Veteran's employer (his mother) indicated that the Veteran was working as a personal care attendant for his uncle, assisting with bathing, dressing, grooming, meals ,cleaning, and administering medications.  See also January 2017 Form 21-4192, Request for Employment Information in Connection with Claim for Disability.  She indicated that the Veteran worked 55 hours per week from August 2011 to June 2016, and 15 hours per week from July 2016 to the present.  She indicated that she hired the Veteran because he was unemployed and unable to acquire and retain employment.  She noted that he met the minimum qualifications for a Personal Care Attendant and was comfortable assisting with a family member's needs in her home.  She noted that this work environment was quiet and more suitable for his mental and emotional issues due to his PTSD.  She noted that throughout the past five years, the Veteran had become less dependable and reliable on performing the required job duties.  She noted that the Veteran's drowsiness affected his performance and driving abilities, which caused several missed appointments.  She explained that he was not alert or aware of his surroundings; had a difficult time staying on task; and was always tired.  She noted that when he was not on medication, he was angry, short-fused, stressful, anxious, and/or seemed depressed.  She noted that at times, she feared for his own or others' safety.  In the January 2017 Form 21-4192, the Veteran's mother noted that the Veteran would continue with less responsible duties until a replacement was found and hired.  

In summary, the preponderance of the evidence establishes that beginning August 25, 2016, the Veteran, given his occupational history and functional limitations, was unable to obtain or retain substantially gainful employment due to his service-connected PTSD.  





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chest pain is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened.

Beginning August 25, 2016, entitlement to TDIU is granted.


REMAND

Chest Pain 

Following the most recent August 2017 Supplemental Statement of the Case denying entitlement to service connection for chest pain, additional evidence has been added to the claims file.  In particular, in November 2017, the Veteran was afforded a VA heart examination.  The information contained in this examination report is relevant to the Veteran's claim for service connection for chest pain.  As such, the claim must be remanded for initial AOJ consideration of this evidence.

The Veteran contends that fighting in and being exposed to various chemicals and toxins during the Persian Gulf War contributed to his chest pains.  See, e.g., April 2012 notice of disagreement, June 2013 notice of disagreement, and September 2014 statement.  The service treatment records show the Veteran entered service with a heart murmur.  See May 1989 and October 1991 service treatment records.  The Veteran contends that his chest pain, diagnosed as costochondritis, began during or shortly after service.  

In an August 2016 VA examination, the examiner found that the Veteran's costochondritis was not related to his Gulf War exposure and was less likely as not incurred in or caused by his active duty service.  The examiner explained that the costochondritis was most likely due to mechanical insult within the past one to two weeks, consistent with a strain.  The examiner noted that the Veteran reported symptoms of costochondritis beginning in about 2003, over ten years after his separation from service.  However, the examiner did not address the Veteran's congenital heart murmur noted on entry into service or the circumstances of his combat service.

The most recent November 2017 VA examiner indicated that the Veteran was born with a congenital heart murmur, and was "only stopped from participating in certain sports activities" due to this murmur.  The examiner noted that the Veteran reported that he started having some chest pain after service.  The examiner provided a negative nexus opinion, explaining that the Veteran had a congenital heart murmur from birth that had nothing to do with service.  However, the November 2017 VA examiner did not clarify whether this constituted a congenital or developmental defect or disease or provide an adequate etiology opinion on the matter.

In light of the foregoing and under the duty to assist, an addendum opinion is required.  

Headaches

The Veteran has raised several theories in support of his claim for service connection for headaches.  He contends that he believes his time in the Persian Gulf War breathing in chemicals from burning oil wells was the cause of his chronic headaches.  See November 2012 substantive appeal on a VA Form 9.  He acknowledges that he did not have headaches during his October 1991 separation examination; however, over the last 20 years he noticed his headaches became more frequent and severe.  Id.  

The evidence also suggests that the Veteran's headaches may be secondary to his service-connected PTSD.  In a June 2014 buddy statement, the Veteran's mom noted that his migraines seemed to get worse during times of stress, and that the physicians could not explain the reason for his suffering and always claimed stress and PTSD symptoms were the cause for his migraine headaches.  In a VA treatment record dated in December 2016, the Veteran reported chronic headaches worsened by anger and stress.  The assessment was stress headaches.  In various other VA treatment records, the etiology of the Veteran's headaches was noted to be multifactorial, with elements of stress headaches and migraines.  See, e.g., October and November 2016 VA treatment records.

Finally, the Veteran has suggested his headaches may be related to his combat service during the Persian Gulf War, to include head trauma therein.  In a June 2014 buddy statement, the Veteran's mom indicated that the Veteran experienced sharp, throbbing head pains and constant discomfort since returning home from combat in 1991.  In an October 2016 VA treatment record, the Veteran reported chronic headaches following artillery use.  In a December 2016 VA treatment record, he reported head trauma during service from hitting his head on the side of the tank while landing hard during combat.  He noted that this would hurt and he would feel dizzy, but he denied losing consciousness.  The assessment was stress headaches, history of traumatic brain injury (TBI), and rule out migraines due to TBI. 

In a disability benefits questionnaire dated in January 2014, the Veteran's treating VA physician diagnosed tension headaches.  The physician noted that additional diagnoses pertaining to the Veteran's headache condition included PTSD, adjustment disorder, and depressive disorder.  However, the physician did not provide an etiology opinion.  

In a VA examination dated in August 2016, the examiner diagnosed chronic non-prostrating tension-type headaches.  The examiner noted that the Veteran reported and was diagnosed with headaches in about 2011.  The examiner found that this was not related to the Veteran's Gulf War exposure and was less likely as not incurred in or caused by active duty service.  The examiner instead found the Veteran's headaches were most likely due to poor sleep hygiene, eye strain, and rebound due to frequent over-the-counter pain relievers.  The Board finds that the August 2016 opinion relied on an incorrect factual history, as the evidence shows complaints of headaches as far back as 1993 with a diagnosis of headaches, cause undetermined.  See November 1993 VA examination. 

In light of the foregoing and under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's headaches, with consideration of his exposure to environmental hazards in the Persian Gulf and his combat service, and to also include consideration of whether his headaches were caused or aggravated by his service-connected PTSD.  

TDIU

The Board concludes that further development and adjudication of the Veteran's claim for an initial increased rating for the service-connected PTSD may provide evidence in support of his claim for entitlement to TDIU prior to August 25, 2016.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined). 

Initial Increased Rating for PTSD

In an August 2017 rating decision, the RO increased the evaluation for the service-connected PTSD to 70 percent, effective August 25, 2016.  The RO indicated that this was a full grant of the benefit sought, noting that the Veteran indicated in his November 2012 substantive appeal on a VA Form 9 that he thought a 50 percent rating was fair.  However, the Board finds that this was not a full grant of the benefit sought on appeal, as the grant of a 70 percent evaluation was not assigned back to the original effective date of the grant of service connection.  As the AOJ has yet to issue a supplemental statement of the case (SSOC) with regard to this issue following the August 2017 rating decision, the Board finds it must be remanded for issuance of an SSOC. 

While on remand, updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, return the claims file to the examiner who provided the November 2017 opinion regarding the Veteran's congenital heart murmur.  If the November 2017 examiner is not available, the claims file should be reviewed by another examiner.  The claims file, including a copy of this remand, should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner is asked to: 

a) Indicate if the Veteran's heart murmur noted on entry into service constitutes a congenital defect or a congenital disease;

(For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while a congenital disease is "capable of improving or deteriorating.")

b) If the heart murmur is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect;

c) If the heart murmur is a congenital disease, opine whether this disease or disorder, which clearly and unmistakably existed prior to the Veteran's active duty service was clearly and unmistakably NOT aggravated by service; 

(In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease).

d) With respect to the Veteran's currently diagnosed costochondritis, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent) that this disability originated during the Veteran's active duty service or is in any other way causally related to his active duty service, to include his combat service and any environmental hazard exposure in the Persian Gulf.  

The examiner should note and address the Veteran's contentions that fighting in and being exposed to various chemicals and toxins during the Persian Gulf War contributed to his chest pains.  The examiner should also note the Veteran's contentions that his chest pain began during or shortly after service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.
3.  After completing the development in Step 1, return the claims file to the examiner who provided the August 2016 opinion.  If the August 2016 examiner is not available, the claims file should be reviewed by another examiner.  The claims file, including a copy of this remand, should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner is asked to: 

a) Determine whether it is at least as likely as not (50 percent probability or higher) that the currently diagnosed tension headaches disability was caused by, or is otherwise related to, the Veteran's active duty service, to include environmental hazard exposure in the Persian Gulf, artillery use during his combat service, or head trauma from hitting his head on the side of the tank while landing hard during his combat service.

The examiner should note and address the June 2014 statement from the Veteran's mom indicating that the Veteran experienced sharp, throbbing head pains and constant discomfort since returning home from combat in 1991.

b) Determine whether it is at least as likely as not (50 percent probability or higher) that the diagnosed tension headaches were (1) caused by or (2) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

The examiner should note and address: (1) the January 2014 disability benefits questionnaire, in which the Veteran's treating physician indicated that additional diagnoses pertaining to the Veteran's tension headaches included PTSD, adjustment disorder, and depressive disorder;  (2) the June 2014 statement from the Veteran's mom noting that his migraines seemed to get worse during times of stress, and that the physicians could not explain the reason for his suffering and always claimed stress and PTSD symptoms were the cause for his migraine headaches; and (3) the December 2016 VA treatment record in which the Veteran reported chronic headaches worsened by anger and stress, with an assessment of stress headaches.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.  After the above development has been completed to the extent possible, and any other development deemed necessary, adjudicate the claims, to include entitlement to TDIU prior to August 25, 2016, and entitlement to an initial increased evaluation for PTSD in excess of 30 percent prior to August 25, 2016, and in excess of 70 percent thereafter.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


